Citation Nr: 1511898	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  11-03 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to dependency compensation for dependent child J. while dependent child J. was in receipt of Dependents' Educational Assistance benefits under 38 U.S.C. Chapter 35 (DEA).

2.  Entitlement to special monthly compensation based on the need for the regular aid and attendance of another person. 

3.  Entitlement to special monthly compensation based on the loss of use of the right foot. 

4.  Entitlement to special monthly compensation based on the loss of use of the left foot.

5.  Entitlement to service connection for psychiatric disability (claimed as posttraumatic stress disorder (PTSD)), secondary to the service-connected depressive disorder. 

6.  Entitlement to financial assistance in the purchase of an automobile with specially adapted equipment or to adaptive equipment only.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to January 1981.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

All issues exclusive of entitlement to dependency compensation for dependent child J are addressed in the REMAND that follows the ORDER section of this decision.

FINDINGS OF FACT

1.  In July 2008 the Veteran's stepdaughter J. turned 18 years of age. 

2.  In January 2009, the Veteran's stepdaughter J. was awarded basic eligibility to DEA benefits. 

3.  In June 2009, the Veteran claimed entitlement to dependency compensation for his stepdaughter J.


CONCLUSION OF LAW

There is no legal basis for additional compensation for the Veteran's dependent stepchild while she was in receipt DEA benefits.  38 U.S.C.A. §§ 1115, 1135 (West 2014); 38 C.F.R. §§ 3.707, 21.3023 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with VA's duties to notify and assist the Veteran.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

Entitlement to Dependency Compensation

An additional amount of compensation may be payable for a spouse, child, and/or dependent parent when a veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  See 38 U.S.C.A. § 1115 (West 2014); 38 C.F.R. § 3.4(b)(2) (2014).  Generally, a child is a dependent when under the age of 18 years.  An exception is when the child continues education but not after the age of 23 years.  See 38 U.S.C.A. § 101(4)(A) (West 2014); 38 C.F.R. § 3.57(a) (2014).

Although the Veteran's stepdaughter J. turned 18 years of age in July 2008, J. began attending college in January 2009.  J. applied for and was granted DEA benefits from January 2009.

In order to prevent the duplication of benefits, the commencement of a program of education, including from DEA benefits, shall be a bar to increased rates or additional amounts of compensation because of such a person when the eligibility is based upon the total permanent disability of the parent.  See 38 U.S.C.A. § 3562 (West 2014); 38 C.F.R. § 21.3023(a)(1) (2014).

Given the above circumstances, the Veteran was not entitled to receive monetary benefits for J. as a dependent when J. was in receipt of DEA benefits.  As noted above, this type of duplication of benefits is prohibited.  See 38 U.S.C.A. § 3562; 38 C.F.R. § 21.3023(a)(1).

In sum, the Veteran was not entitled to receive additional compensation benefits for child J. when J. was in receipt of DEA benefits under U.S.C.A. § 3562 and 38 C.F.R. § 21.3023(a)(1).  As such, the Veteran's claim for dependency compensation for dependent child J. while dependent child J. was in receipt DEA was not warranted. 


ORDER

Entitlement to dependency compensation for dependent child J. while dependent child J. was in receipt of Dependents' Educational Assistance benefits under 38 U.S.C. Chapter 35 is denied. 


REMAND

Although further delay is regrettable, the Board finds that additional development is required prior to the Board's adjudication of the Veteran's remaining claims.  The Veteran most recently underwent a VA examination to determine the current degree of severity of his bilateral lower extremity reflex sympathetic dystrophy in July 2013.  During the February 2015 hearing before the Board, the Veteran testified that the above noted conditions had worsened.  Where the evidence indicates a disability has worsened since the last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400   (1997); Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  In addition, the Veteran's treating physician provided a January 2015 treatment note indicating the Veteran had bilateral foot drop.  Based on the foregoing, a new examination is warranted.

On February 27, 2015, the Veteran's representative submitted a statement which indicated the Veteran wished to attend a hearing before a Veterans Law Judge at a local VA office (Travel Board hearing) to present evidence relative to his claims for service connection for PTSD, as well as entitlement to an automobile and adaptive equipment or adaptive equipment only allowance.  He has not yet been scheduled for his requested hearing.  As the RO schedules Travel Board hearings, a remand of this case is warranted to schedule the desired hearing in accordance with the Veteran's request.

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).




Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or AMC should afford the Veteran a VA examination by a physician with sufficient expertise to determine the current degree of severity of his service-connected bilateral lower extremity reflex sympathetic dystrophy.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure the examiner provides all information required for rating purposes.  

3.  The RO or the AMC should then undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  

5.  In addition, if the above noted development does not result in a full grant of the benefits sought relative to the Veteran's claims for service connection for PTSD and entitlement to an automobile and adaptive equipment or adaptive equipment only allowance, the RO should schedule the Veteran for a Travel Board hearing in accordance with the docket number of his appeal.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


